Title: From Thomas Jefferson to Nicholas B. Seabrook, 3 January 1790
From: Jefferson, Thomas
To: Seabrook, Nicholas B.



Sir
Monticello Jan. 3. 1790.

In answer to your favor on the subject of the tobacco I owed to the late Mr. Marsden, I am to inform you that on my leaving the state I left my affairs in the hands of Colo. Nicholas Lewis, with a list of my debts among which this was then noted, as transferred to Mr. Coleman by an assignment of my note; and that on speaking now to Colo. Lewis he produces to me a voucher of the paiment of £90. on the 4th. of May 1784. to Coleman by Mr. Ross in satisfaction of the debt, a circumstance I presume unknown to you; I am therefore to ask that this may be duly noted in Mr. Marsden’s books, and am Sir your most obedt. humble servt,

Th: Jefferson

